*321OPINION.
Van Fossan:
The evidence in this case convinces us that at the time petitioner accepted the stock of its debtor in part payment of its debt, the stock was worthless. It took the stock only because by *322agreeing so to do it couicl obtain payment of one-half of the debt in cash. It was a case of take part cash and part stock or force the debtor into bankruptcy, in which event petitioner believed “we would have received practically nothing; as it was, we received 50 per cent of our account.” Petitioner, therefore, suffered a deductible loss at the time it received the stock.
The principle of the issue as to the statute of limitations and the validity of the waiver of November 21, 1925, was decided adversely to petitioner’s contention in Worumbo Mfg. Co., 13 B. T. A. 883.

Judgment loill be entered under Bule 50.